11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Barry Glenn
Seabourn
Appellant
Vs.                   No.
11-04-00006-CR B Appeal
from Taylor County
State of Texas
Appellee
 
In
1991, Barry Glenn Seabourn entered a plea of guilty to the offense of theft of
a motor vehicle with one prior conviction. 
The trial court convicted Seabourn and assessed his punishment at
confinement for 14 years pursuant to a plea bargain agreement.  On January 5, 2004, Seabourn filed a pro se
notice of appeal seeking an out-of-time appeal. 
We dismiss for want of jurisdiction.
This
court only has jurisdiction to entertain appeals that are timely perfected
pursuant to TEX.R.APP.P. 25.2 & 26.2. 
Seabourn may be able to seek an out-of-time appeal by filing in the
trial court a post-felony conviction writ of habeas corpus returnable to the
Court of Criminal Appeals.   TEX. CODE
CRIM. PRO. ANN. art. 11.07 (Vernon Supp. 2004).
The
appeal is dismissed.
 
PER CURIAM
 
February 5, 2004
Do not
publish.  See TEX.R.APP.P.
47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.